See Realty Securities Co v. Johnson, 93 Fla. 46, 111 So. 46; Chubb v. Chadwick, 93 Fla. 114, 111 So. 538; Norris v. Eikenberry, 103 Fla. 104, 137 So. 128. The first contract was cancelled by the second or option contract. Default in the latter contract — failure to exercise its option — left the legal title unincumbered in the vendor. The only equity the vendor has is to have the first contract cancelled of record. He can get possession by ejectment. There is nothing to foreclose. See also Wilson v. Daniel, 94 Fla. 1140, 115 So. 527. Skipper v. Handley,99 Fla. 382, 126 So. 386; Pierce v. Stevenson, 109 Fla. 517,147 So. 842.
DAVIS, J., concurs.